Citation Nr: 9909844	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  95-03 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for spondylolysis of L4-5 
with herniated nucleus pulposus at L4-5 and mild nerve 
compression, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active service from July 1981 to July 1984.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Houston Regional 
Office (RO) September 1994 rating decision which increased 
the rating from 10 to 40 percent for his service-connected 
spondylolysis of L4-5 with herniated nucleus pulposus at L4-5 
and mild nerve compression.  In March 1998, the case was 
remanded to the RO for additional development of the 
evidence.


REMAND

When this case was remanded in March 1998, the RO was 
requested, in pertinent part, to ask the veteran to submit 
documentation from and/or identify all medical care providers 
who treated his service-connected low back disability since 
February 1996.  A letter requesting such documentation and/or 
the identity of medical care providers who treated him for 
his service-connected disability, including medical 
information release forms (VA Forms 21-4142) to authorize the 
RO to obtain such medical evidence directly from any such 
physicians, was mailed to his last known address in May 1998, 
but no response was received from the veteran.  The 
aforementioned attempts to satisfy the duty to assist under 
38 U.S.C.A. § 5107(a) appear to have been effectively 
frustrated by the veteran through his lack of cooperation in 
this regard.  Olson v. Principi, 3 Vet. App. 480 (1992).

Moreover, at the time of the March 1998 remand, the evidence 
of record indicated that the veteran sustained a work-related 
injury to the left lower extremity in August 1994.  It 
appeared that residual symptomatology associated with his 
work-related left leg injury may have affected his claim of 
an increased rating for the service-connected low back 
disability.  In addition, the available evidence of record 
was inadequate to evaluate functional impairment caused by 
the service-connected disability under the pertinent rating 
criteria of 38 C.F.R. Part 4, as mandated by DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It was therefore requested that the 
veteran be afforded thorough, contemporaneous VA orthopedic 
and neurological examinations to determine the level of 
severity of his service-connected low back disability and, if 
possible, to distinguish all service-connected symptomatology 
from any pertinent nonservice-connected symptomatology.  

Although the available post-March 1998 remand record includes 
a September 24, 1998 computer-generated printout revealing 
that the veteran failed to report for neurological and 
orthopedic examinations scheduled for August 7, 1998, the 
record does not contain a copy of the notification letter to 
the veteran informing him of the time and place of such 
examinations, of his duty to report for same pursuant to 
38 C.F.R. § 3.326(a) (1998), and of the consequences of his 
failure to report for the scheduled examinations under 
38 C.F.R. § 3.655 (1998).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must supply for the record a 
copy of the notification letter to the 
veteran informing him to report for VA 
orthopedic and neurological examinations 
scheduled for August 1998.

2.  Only if a copy of the notification 
letter is unavailable for association 
with the claims folder, the veteran 
should be afforded another opportunity 
to report for VA orthopedic and 
neurological examinations to determine 
the nature and severity of his service-
connected low back disability.  When 
scheduling him for the examinations, the 
veteran must be informed at his last 
known address of record, of the time and 
place of the examination, his duty to 
report for such examinations under 
38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
See 38 C.F.R. § 3.655(b); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  A 
copy of the notification letter to the 
veteran must be documented in the claims 
folder.  The examination reports should 
include a full description of his 
pertinent symptoms and clinical 
findings, and an assessment of the 
functional impairment resulting 
therefrom.  All findings should be 
recorded in detail.  The entire claims 
folder must be made available to the 
examiners for review in conjunction with 
the examinations, and the examination 
reports must reflect a review of the 
claims folder.  The examiners should 
elicit all of the veteran's subjective 
complaints concerning his service-
connected low back disability and offer 
an opinion as to whether there is 
adequate pathology present to support 
each of his subjective complaints of 
pain.  The examiners should comment on 
the severity of these manifestations on 
the veteran's ability to function in the 
employment arena.  The examiners should 
also comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of the low 
back and functional impairment due to 
pain.  All symptoms associated with the 
service-connected spondylolysis with 
herniated nucleus pulposus at L4-5 and 
mild nerve compression should be 
distinguished from any nonservice-
connected symptomatology.  If it is 
impossible to so distinguish the 
symptoms, the examiners should so state.

3.  The RO review of the veteran's claim 
should include in its readjudication of 
the evidence consideration of the 
applicability of 38 C.F.R. §§ 4.40 and 
4.45 (1998).

4.  The RO should carefully review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions, remedial 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(the U.S. Court of Veterans Appeal prior to March 1, 1999, 
hereinafter "the Court") for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


